            Case 3:20-cv-06442-LB Document 53 Filed 09/29/20 Page 1 of 3




 1     VANESSA L. HOLTON (111613)
       General Counsel
 2     ROBERT G. RETANA (148677)
 33    Deputy General Counsel
       JAMES J. CHANG (287008)
 44    Assistant General Counsel
       CAROLINE W. HOLMES (29916)
  55   Assistant General Counsel
 6     OFFICE OF GENERAL COUNSEL
 6     THE STATE BAR OF CALIFORNIA
 7     180 Howard Street
 7     San Francisco, CA 94105-1639
 8     Tel: (415) 538-2381
 8
 9     Fax: (415) 538-2321
 9     Email: james.chang@calbar.ca.gov
10
10     Attorneys for Defendants State Bar of California
11
       and Donna Hershkowitz
11
12
12                                   UNITED STATES DISTRICT COURT
13
13                              NORTHERN DISTRICT OF CALIFORNIA
14
14
15
15
16     KARA GORDON, ISABEL CALLEJO-                             Case No. 3:20-cv-06442-LB
16     BRIGHTON and JOHN DOE,
17                                                              SUPPLEMENTAL DECLARATION OF
17
18                                                              JEFFREY D. KLAUSNER, M.D., M.P.H.,
                                                                IN SUPPORT OF OPPOSITION TO
18
19                                                              MOTION FOR PRELIMINARY
               Plaintiffs,                                      INJUNCTION
20
19     v.
21
20
       STATE BAR OF CALIFORNIA, DONNA
22
21     HERSHKOWITZ, and NATIONAL
23     CONFERENCE OF BAR EXAMINERS,
22
24
23             Defendants.
25
24
26
25
27
26
28
27

28


       Supp. Dec. of Jeffrey D. Klausner, M.D., M.P.H. ISO Opp to Motion for Prelim. Injunction   3:20-cv-06442-LB
           Case 3:20-cv-06442-LB Document 53 Filed 09/29/20 Page 2 of 3




               I, Dr. Jeffrey D. Klausner, declare as follows:
 1

 2
           1. I submit this supplemental declaration in support of Defendants Donna Hershkowitz’s
 33           and State Bar’s Opposition to Plaintiffs’ Motion for Preliminary Injunction.
 44
           2. I have reviewed Plaintiffs’ surreply (Dkt. 51), which makes certain statements regarding
  55          sources I cited in my initial declaration (Dkt. 44-1).
 6
 6         3. Specifically, Plaintiffs state incorrectly that the studies I cited in footnotes 18 and 20 of
 7            my initial declaration have not been peer-reviewed. In fact, these studies have been
 7
              submitted for peer-review: one has completed peer-review and one is under peer-review.1
 8
 8
 9         4. Peer-review is the process whereby after submission of a new article to a scientific
 9            journal, that article is submitted to scientific peers for review.2 Typically, an article may
10            have 2-4 peer reviewers. Peer review can take typically 8-12 weeks. After review, the
10            editor compiles the peer reviewer comments and shares them with the authors for
11
11            consideration. The authors then revise their original article based on the comments from
12            the peer reviewers. The authors may or may not incorporate every recommendation put
12            forth by the peer reviewers. The authors will then submit their revised article to the
13            editor for editorial review. The editor will then determine if the revised article is
13            satisfactory for publication.
14
14
15         5. Regarding the study cited in footnote 18 of my initial declaration, “Estimation of
15
16
              Individual Probabilities of COVID-19 Infection, Hospitalization, and Death From A
              County-level Contact of Unknown Infection Status,” this study completed the peer
16
17            review process on August 14, 2020 and is now in the process of revision and editorial
              review for publication in the peer-reviewed journal PLOS ONE.3
17
18
18
19         6. Regarding the study cited in footnote 20 of my initial declaration, “Household
              transmission of SARS-CoV-2: a systematic review and meta-analysis of secondary attack
20
19            rate,” this study has been reviewed by the editor and was sent out for peer review on
              August 19, 2020 in the journal JAMA Network Open.4
21
20
22
21
23
22
24
23
       1
25       It appears that Plaintiffs may have reached their mistaken belief about the peer-reviewed status
24     of these articles due to the description on the websites cited in my initial declaration. However,
26     as explained below, that description is outdated because both of these articles were submitted for
25     peer-review subsequent to their posting on those websites.
27     2
26       See https://www.elsevier.com/reviewers/what-is-peer-review.
28     3
         https://journals.plos.org/plosone/
27     4
         https://jamanetwork.com/journals/jamanetworkopen
28

       Dec. of Jeffrey D. Klausner, M.D., M.P.H. ISO Opp to Motion for Prelim. Injunction   3:20-cv-06442-LB
           Case 3:20-cv-06442-LB Document 53 Filed 09/29/20 Page 3 of 3




           7. Because both studies were initially reviewed by an expert editor and sent out for peer
 1            review, the studies have valid findings worthy of consideration. Furthermore, as stated
 2            by an initial peer reviewer of the Bhatia et al manuscript (“Estimation of Individual
              Probabilities of COVID-19 Infection, Hospitalization, and Death From A County-level
 33           Contact of Unknown infection Status”) the study describes “a technically sound piece of
              scientific research with data that support the conclusions.” If the studies were not valid,
 44
              the studies would have been rejected either outright by the initial editorial review process
  55          or returned to the editor with a determination to “reject” by the peer-reviewers.

 6         8. Regarding Plaintiffs’ comparisons to HIV infection (footnote 3 of Plaintiffs’ surreply),
 6
 7            this comparison may not be appropriate because HIV is a life-long infection with 100%
 7            mortality if untreated. By contrast, the mortality of COVID-19 infection is less than 1%
 8            if untreated.5 The conditions are not the same and the risks are not comparable.
 8
 9
 9         9. Regarding Plaintiffs’ assertion that there is a dearth of reliable data about the impact of
10            COVID-19 on people with disabilities, that general statement is misleading in light of the
10            individualized nature of disabilities and the differential impact of COVID-19 on different
11            types of conditions.
11
12
12         10. The CDC states on their website, as of September 11, 2020, “Disability alone may not be
13             related to higher risk for getting COVID-19 or having severe illness. Most people with
13             disabilities are not inherently at higher risk for becoming infected with or having severe
14
               illness from COVID-19.”6 However, there can be an association between disability and
14
15             other chronic conditions that may increase the risk of Covid-19; so while disability itself
               may not be a risk factor, it could be a risk marker, identifying those with higher risk due
15
16             to other medical conditions.
16
17
               I declare under penalty of perjury under the laws of the United States of America that the
17
18             foregoing is true and correct.
18
19
               Executed on September 29, 2020, at Los Angeles, California
20
19
21
20
22
21
23
22             JEFFREY D. KLAUSNER, M.D., M.P.H.
24
23
25
24
26     5
         “Humoral Immune Response to SARS-CoV-2 in Iceland,” New England Journal of Medicine,
25
27     September 1, 2020, available at https://www.nejm.org/doi/full/10.1056/NEJMoa2026116.
26     6
         https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
28     disabilities.html#:~:text=Disability%20alone%20may%20not%20be,severe%20illness%20from
27
       %20COVID%2D19.
28

       Dec. of Jeffrey D. Klausner, M.D., M.P.H. ISO Opp to Motion for Prelim. Injunction   3:20-cv-06442-LB
